Per Curiam.
*335[¶ 1] M.J.K. appeals from a district court order continuing his guardianship. He argues the district court erred in finding that M.J.K. failed to establish a prima facie case for termination of guardianship, and that due process violations resulted in a void judgment appointing the current guardian. The district court's order is not based on findings of fact that are clearly erroneous. The due process argument was not pursued at the district court and is waived. State v. Kieper , 2008 ND 65, ¶ 16, 747 N.W.2d 497 (Constitutional issues not raised before the district court will not be considered for the first time on appeal.). We summarily affirm under N.D.R.App.P. 35.1(a)(2) and (7).
[¶ 2] Gerald W. VandeWalle, C.J.
Daniel J. Crothers
Lisa Fair McEvers
Jon J. Jensen
Jerod E. Tufte